Citation Nr: 1140675	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-38 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a low back disability.

2.  Entitlement to service connection for a genitourinary disability variously claimed as a right spermatocele, hydrocele, varicocele, and epididymitis. 

3.  Entitlement to service connection for a genitourinary disability variously claimed as a left spermatocele, hydrocele, varicocele, and epididymitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to November 1998, August 2002 to August 2005, and January 2008 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a left genitourinary disability variously claimed as a spermatocele, hydrocele, varicocele, and epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has retained at least 45 degrees of forward flexion of his thoracolumbar spine at all times during the period on appeal, even after consideration of additional limitations due to pain, weakness, fatigue, and incoordination on repetitive use.  

2.  There is no objective evidence of neurologic abnormalities associated with the Veteran's low back disability, and objective testing demonstrates that he does not have intervertebral disc syndrome.  

3.  At the August 18, 2011 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal for service connection for a genitourinary disability variously claimed as a right spermatocele, hydrocele, varicocele, and epididymitis is requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.21, 4.45, 4.59, 4.71a, Code 5238 (2011).  

2.  The criteria for withdrawal of an appeal for service connection for a genitourinary disability variously claimed as a right spermatocele, hydrocele, varicocele, and epididymitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with VCAA notice in a January 2008 letter that provided all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  Private medical records and VA treatment records have been obtained.  The Board notes that the records of a February 2010 VA emergency room visit referred to by an April 2010 VA doctor is not in the claims folder.  However, as will be explained below, the Board finds that it is not necessary, and that in view of the records of subsequent testing that have been obtained it does not harm the Veteran's appeal to proceed without the February 2010 records.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that his service connected low back disability has increased in severity to such an extent that his 20 percent evaluation no longer provides adequate compensation.  He notes that he experiences pain and tingling into his leg, and that disc bulging has been shown on magnetic resonance imaging (MRI) studies.  He believes that these symptoms merit a higher rating.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (2011), the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that entitlement to service connection for low back strain was granted in a December 2005 rating decision.  A 10 percent evaluation was assigned for this disability under the rating code for spinal stenosis.  See 38 C.F.R. § 4.71a, Code 5238.  A December 2010 rating decision issued during the course of the current claim increased the evaluation for this disability to 20 percent, effective from the December 2007 date of receipt of the claim.  

The Veteran's low back disability is evaluated under 38 C.F.R. § 4.71a, Code 5238, which is the rating code for spinal stenosis.  Under this rating code, spinal stenosis is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or unfavorable ankylosis.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

A review of the claims folder reveals that the Veteran was afforded a VA examination of the spine in June 2008.  He did not have incontinence, erectile dysfunction, numbness, parasthesias, or weakness.  The Veteran reported pain in the low back area, which he described as 5 on a scale to 10, with 10 being the most severe pain.  He said that this pain was constant.  The Veteran also reported daily flare-ups caused by prolonged standing that would last for hours at a time.  This made it difficult for him to work.  On examination, the spine appeared normal with no abnormal curvatures.  There was objective evidence of spasm, but not atrophy or guarding.  The spasm was not severe enough to cause abnormal gait or spinal contour.  The Veteran had tenderness, weakness, and pain with motion.  Flexion was from zero to 90 degrees, with pain at 80 degrees.  There was no additional loss of motion on repetitive use.  Extension was from zero to 20 degrees, with pain at 20 degrees.  Repetitive motion resulted in the loss of 20 to 30 degrees of motion due to pain.  Lateral flexion was from zero to 30 degrees bilaterally with pain on movement, but no additional loss of motion on repetitive use.  Lateral rotation was also from zero to 30 degrees bilaterally with pain, but no additional loss of motion on repetitive use.  A MRI conducted in April 2007 was reviewed, which noted minimal posterior disc bulges at L4 to L5 and L5 to S1 levels without dural sac compression or central canal narrowing.  There was no disc herniation or spinal canal stenosis.  The Veteran was noted to be employed as a policeman, and he had not lost any time in the last year due to his back disability.  The diagnoses were lumbar strain, and minimal posterior disc bulges at L4 to L5 and L5 to S1 levels by MRI.  The examiner stated that this disability would create problems with lifting, carrying, and performing rounds for prolonged periods of time, but would not affect his usual daily activities except for mild impairment in traveling.  

Private medical records from November 2009 show that the Veteran was seen for reports of back pain.  The diagnoses were L4 to L5 and L5 to S1 bulging discs, and lumbosacral myositis.  Spasm and tenderness was noted in the lumbosacral region.  

VA treatment records dated December 2009 show that the computerized problem list included low back pain, intervertertebral disc displacement, and spinal stenosis. 

In a January 2010 letter from N.A.O., M.D., a private doctor, she states that the Veteran has strong back pain that is getting worse.  The Veteran had a sensation of locking which limited his movements and pain with range of movements.  He was unable to do prolonged sitting or standing, and he could not lift heavy items.  The Veteran presented with pain, fatigue, numbness, and pinprick sensation of the lower extremities.  The doctor stated that these were new symptoms that had only been present for six months.  His back was beginning to affect his work, and he had taken sick leave as a result of his back.  

The Veteran was afforded an additional MRI of his back by the VA in January 2010.  The examiner noted that the April 2007 MRI was essentially normal, but the Veteran now reported that his pain was increasing and a new study was ordered.  The findings were of mild discogenic disease at the lower lumbar levels, with no canal stenosis or discrete posterior disc abnormality.  There was also mild to moderate neural foraminal narrowing at the lower lumbar levels, mostly due to facet osteoarthritis.  The findings were grossly normal as compared to the reference examination.  

A March 2010 electromyography (EMG) was normal, with no evidence of denervation or radiculopathy.  A March 2010 nerve conduction study was also normal with no evidence of peripheral neuropathy.  

The Veteran underwent an additional VA examination of his spine in March 2010.  The claims folder was reviewed by the examiner.  The Veteran reported that his pain had increased since the previous examination.  He said that he occasionally experienced low back pain upon prolonged standing and felt numbness of the left leg.  There was also occasional tingling on the plantar aspect of the left foot.  He did not have incontinence or erectile dysfunction, but did admit to weakness.  The Veteran reported pain in the low back area, which he described as 5 on a scale to 10, with 10 being the most severe pain.  He said that this pain was constant.  The Veteran also had severe flare-ups that occurred every one to two months and lasted for a few hours.  During the past 12 months, he had reported to the emergency room on one occasion and had been prescribed bed rest for one week.  On examination, the Veteran's posture and gait were normal.  There was no spasm, atrophy, guarding, pain on motion, or weakness, although tenderness was demonstrated.  He did not have an abnormal gait or spinal contour.  Flexion was from zero to 45 degrees; extension was from zero to 30 degrees; and lateral flexion and rotation were all from zero to 30 degrees on both the right and the left.  There was no objective evidence of pain following repetitive motion, and no additional limitations after repetitive motion.  The April 2007 and January 2010 MRI findings were noted.  The examiner stated that the Veteran had lost two to three weeks of work during the last 12 months due to back pain.  Finally, there was no thoracolumbar spine ankylosis.  The diagnosis was low back strain.  There were no significant effects on his usual occupation, and moderate to no effects on his usual daily activities.  

The March 2010 VA examiner noted that the claims folder had been carefully reviewed, including the January 2010 statement from Dr. N.A.O. that referred to neuropathy and radiculopathy.  However, the examiner also noted the findings of the EMG and nerve conduction study were both negative for neuropathy and radiculopathy.  The examiner noted that these were the studies of choice to diagnose peripheral neuropathy and radiculopathy, so the statement of Dr. N.A.O. was not corroborated.  The Veteran's subjective complaints of lower extremity numbness could not be explained.  

VA treatment records from April 2010 indicate that in response to the findings of a February 2010 emergency room visit, the Veteran had sought a medical certificate for his commander of his Air National Guard Unit regarding spinal stenosis and intervertebral disc displacement that was apparently noted at the February 2010 visit.  The VA doctor reviewed the findings of the January 2010 MRI, as well as the March 2010 electrodiagnostic studies.  The doctor noted that these had shown that the Veteran had no sequelae of the mild to moderate neural foraminal narrowing noted in the MRI.  In other words, he did not have a pinched nerve.  Therefore, the doctor opined that the condition for which the Veteran sought his medical certificate did not exist.  As for the diagnosis of a February 2010 emergency department doctor, it was based on the Veteran's service connected condition and the Veteran's own statements, and was a tentative diagnosis that was made without the benefit of objective testing and not supported by the results of this testing.  Instead, the examiner opined that the condition for which the Veteran had been treated at that time was simply fatigue and muscle strain.  

The Board finds that entitlement to an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.  

According to the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 40 percent evaluation for the Veteran's low back disability are either forward flexion of the thoracolumbar spine to that is limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The criteria for evaluations of more than 40 percent also require some form of ankylosis.  

In this case, there is no evidence that the Veteran has or has ever had forward flexion of the thoracolumbar spine that is limited to 30 degrees, even after consideration of additional limitations due to pain, weakness, fatigue or incoordination on repetitive use.  There is also no evidence of ankylosis.  In June 2008, the examiner stated that flexion was from zero to 90 degrees, with pain at 80 degrees.  He added that there was no additional loss of motion on repetitive use.  In March 2010, flexion was from zero to 45 degrees.  The examiner added that there was no objective evidence of pain following repetitive motion, no weakness, and no additional limitations after repetitive motion.  The March 2010 examiner further stated that there was no ankylosis of the thoracolumbar spine.  These are the only medical records that measured the range of motion of the Veteran's spine.  The evaluation assigned is with or without symptoms such as pain.  However, even considering the effect of pain, the exhibited symptomatology does not reflect limitation of function equivalent or approximate to the criteria for a 40 percent evaluation.  

In reaching this decision, the Board has considered whether separate evaluations for associated objective neurologic abnormalities and whether an evaluation under the rating criteria for intervertebral disc syndrome is appropriate.  However, there is no basis for either separate evaluations or consideration under the criteria for intervertebral disc syndrome.  

At this point, the Board notes that the records from the February 2010 VA emergency room visit do not appear to be in the claims folder.  However, the Board finds that it is not necessary to make an additional attempt to obtain these records.  First, all VA treatment records from this period have already been requested and associated with the claims folder.  More importantly, although these records apparently referred to the Veteran as having spinal stenosis and intervertebral disc displacement, the Board notes that other VA records in the claims folder already contain these diagnoses in the Veteran's computerized problem list.  However, the Veteran was then afforded objective testing to confirm these diagnoses in March 2010 and April 2010, which was after the February 2010 emergency room visit.  This testing confirmed that intervertebral disc displacement and other neurological abnormalities did not exist.  Finally, the April 2010 VA doctor has described the February 2010 findings and provided reasons and bases as to why they are not accurate.  Therefore, as the diagnoses in these records have already been discounted, it would serve no useful purpose to obtain these records.  

The January 2010 private medical records show that the Veteran has subjective complaints of numbness and a pinprick sensation of the lower extremities.  However, in order to receive a separate evaluation for neurologic abnormalities, these must be confirmed by objective evidence.  The Veteran underwent both an EMG and nerve conduction studies, and the results of both of the tests were normal.  The March 2010 VA examiner notes that these are the studies of choice to diagnose peripheral neuropathy and radiculopathy, so that the subjective complaints in the January 2010 private records were not corroborated.  Similarly, VA doctors have reviewed both the April 2007 and January 2010 MRI results, and have characterized them as essentially normal.  The doctor noted that these had shown that the Veteran had no sequelae of the mild to moderate neural foraminal narrowing noted in the MRI.  In other words, he did not have a pinched nerve.  As there is no objective evidence of any associated neurologic abnormalities, there is no basis for separate evaluations.  

Similarly, the April 2010 VA doctor indicated that while the Veteran has intervertebral disc displacement on the problem list in his VA records, there is no objective evidence in either the MRIs, the EMG, or the nerve conduction studies of intervertebral disc displacement.  It follows that there is no basis for consideration of the Veteran's disability under the rating criteria for intervertebral disc syndrome.  However, the Board notes that even if the Veteran's disability were to be considered under these criteria, it would not provide a basis for an evaluation of more than 20 percent.  The March 2010 VA examiner records that the Veteran had been prescribed only one week of bed rest for his low back disability during the previous 12 months and had lost between two and three weeks of time from work in total.  This is less than the four to six weeks required for a 40 percent rating under the intervertebral disc syndrome criteria.  38 C.F.R. § 4.71a, Code 5243 (2011). 

In summary, the Board concludes that the preponderance of the evidence is against a finding of entitlement to an increased evaluation for the Veteran's low back disability under any of the relevant criteria.  

In reaching this decision, the Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran has not reported any symptoms not contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence of hospitalization for his low back disability, and while there is evidence that he has missed work due to back pain, this does not equate to marked interference.  Pain is contemplated by the rating criteria.  There is no objective evidence that the Veteran's back disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for service connection for a genitourinary disability variously claimed as a right spermatocele, hydrocele, varicocele, and epididymitis at the August 18, 2011 videoconference hearing before the undersigned Veterans Law Judge.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an evaluation in excess of 20 percent for a low back disability is denied. 

The appeal for service connection for a genitourinary disability variously claimed as a right spermatocele, hydrocele, varicocele, and epididymitis is dismissed.  


REMAND

At the August 2011 hearing, the Veteran testified that he sought treatment for his claimed left spermatocele at William Beaumont Army Medical Center approximately two weeks after his August 2005 discharge from active service.  Although the Veteran's service treatment records contain some records from William Beaumont Army Medical Center, these are all dated prior to discharge.  An attempt must be made to obtain the records of the Veteran's initial post service treatment from William Beaumont Army Medical Center.  

Similarly, the claims folder contains some records from the El Paso, Texas, VA medical center dating from March 2006.  However, the Board finds that a request should be made to obtain all records dating from August 2005 to the present from this medical center.  

Finally, the Board notes that under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran testified that his symptoms began during service, and that he sought initial treatment only two weeks after discharge from service.  There are VA medical records showing that he was treated for his left spermatocele as early as March 2006, and there are private medical records stating that this disability may be related to the Veteran's activities during service.  The Board finds that the low evidentiary threshold required for an examination has been met.  The Veteran should be scheduled for an examination of his claimed genitourinary disability of the left side.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain the treatment records pertaining to the Veteran's claimed genitourinary disability of the left side dating in either August or September 2005 from William Beaumont Army Medical Center.  It should be noted that this treatment occurred after the Veteran's discharge from service.  All records obtained should be associated with the claims folder.  If the request is unsuccessful, all steps taken to obtain these records should be documented.  

2.  Obtain all treatment records pertaining to treatment of the Veteran's claimed genitourinary disability of the left side dating from August 2005 to the present from the El Paso, Texas, VA medical facility.  All records obtained should be associated with the claims folder.  If the request is unsuccessful, all steps taken to obtain these records should be documented.  

3.  After any records requested above have been obtained or verified as unobtainable, schedule the Veteran for a VA genitourinary examination in order to determine the nature and etiology of his claimed genitourinary disability of the left side.  The claims folder must be provide to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After completion of the examination and review of the record, the examiner should attempt to express the following opinions.

a) Does the Veteran have a current genitourinary disability of the left side?  If so, what is the diagnosis of this disability?  
b) For each genitourinary disability of the left side that is identified by the examiner, is it as likely as not that this disability was incurred in or aggravated by active service? 

The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to express the requested opinion without resort to speculation, the reasons and bases for this determination should be provided, and any missing evidence required to provide the requested opinion should be identified. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


